Helen P. Keefe, R.N. Executive Director Board of Nursing Department of Professional and Occupational Regulation Jacksonville
(See 077-96 for questions)
SUMMARY:
Nursing personnel, based upon their training and experience, and exercising their professional duty, have an obligation to question medication and drug treatment orders given by a certified physician's assistant that appear, in their judgment, to be in error.
This is in response to your letter requesting clarification of AGO 077-96, regarding the obligation of nursing personnel to carry out medication and drug treatment orders given by physicians' assistants without inquiry as to the delegated authority of such physicians' assistants. That opinion in seeking to clarify the role of physicians' assistants under the recent amendments to the Medical Practice Act, observed:
     . . . It is also my opinion that any medication or drug treatment order issued by a certified physicians' assistant, authorized or directed by the supervising physician, should be routinely administered or performed by the nursing staff, and nursing personnel may not refuse to carry out such orders. . . .
The quoted part of AGO 077-96 was not intended to infer that licensed nurses have no right to exercise their professional judgment when effectuating medication and drug treatment orders given by a certified physicians' assistant pursuant to Ch. 458, F. S. By statutory definition, the practice of professional nursing means, `the performance of any act requiring substantialspecialized knowledge, judgment, and nursing skill based on the principles of psychological, biological, physical, and social sciences and the application of the nursing process.' Section 464.021, F. S.; emphasis supplied.
It would be a misconstruction of my earlier opinion to interpret it as limiting the existing statutory and professional obligation of licensed nurses to exercise professional judgment in effectuating their duties and responsibilities. A licensed nurse does have the obligation and responsibility to effectuate the medication and drug treatment orders given by certified physicians' assistants, but this obligation and responsibility includes the necessity, by licensed nurses, to exercise their professional judgment when administering medication and drug treatment orders. In the exercise of that professional judgment they can certainly, when indicated, refuse to administer medical or drug treatment orders given by a certified physician's assistant when in the nurses' professional judgment the administration of such medical or drug treatment order would be detrimental to the patient.
Prepared by: Walter Kelly Assistant Attorney General